             Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HIRAM ALBERTO FELIZ,

                                 Plaintiff,

                     -against-                                    20-CV-6392 (LLS)

                                                                 ORDER TO AMEND
 WESTCHESTER DEPARTMENT OF
 CORRECTIONS (VALHALLA),

                                 Defendant.

LOUIS L. STANTON, United States District Judge:

         Plaintiff Hiram Alberto Feliz, currently detained at the Westchester County Jail, brings

this pro se action under 42 U.S.C. § 1983, seeking damages for an injury he sustained while

playing basketball. By order dated August 14, 2020, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. 1 For the reasons set forth below,

the Court grants Plaintiff leave to file an amended complaint within sixty days of the date of this

order.

                                    STANDARD OF REVIEW

         The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d




         1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 2 of 17




636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if it lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff alleges that on March 6, 2020, in the “F-2 pen rec yard,” he tripped on a “huge

crack” in the cement while playing basketball, and landed on his hand. (ECF 2 ¶ V.) Plaintiff’s

hand “broke,” and he was rushed to the hospital and an x-ray was taken. (Id.) According to


                                                   2
          Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 3 of 17




Plaintiff, although a “bone was protruding out of” the hand, someone at the hospital said his hand

was not broken, and Plaintiff was returned to the jail without treatment. After complaining for

two weeks, Plaintiff saw an orthopedist, who told Plaintiff that his hand was broken and required

surgery. Because of the COVID-19 pandemic, the surgery was not done until June 14, 2020.

Three pins were inserted into Plaintiff’s hand, and the stitches were removed on July 16, 2020.

Plaintiff alleges that because of the delay in treatment, he suffered unnecessary pain and lost a lot

of weight because he was unable to work out, and “gained it as fat.” (Id.)

        Written on the top left side of page 7 of the complaint is “2nd Case,” and that page seems

to discuss an entirely different matter. (ECF 2 at 7.) It appears that Plaintiff was given

information that was intended for a different detainee. An unidentified person erroneously told

Plaintiff that he was going to be released on probation. According to Plaintiff, the jail “made a

tiny mistake that cost [him] a lot,” because he suffered “severe anxiety” and emotional distress.

(Id.)

                                           DISCUSSION

A.      The Westchester County Department of Correction

        The sole defendant named in the complaint is the Westchester County Department of

Correction (WCDOC), but WCDOC cannot be sued in its own name. See Omnipoint Commc’ns,

Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New York, agencies of

a municipality are not suable entities.”); Hall v. City of White Plains, 185 F. Supp. 2d 293, 303

(S.D.N.Y. 2002) (“Under New York law, departments which are merely administrative arms of a

municipality do not have a legal identity separate and apart from the municipality and cannot sue

or be sued.”).

        It may be Plaintiff’s intention to hold Westchester County liable for what occurred. When

a plaintiff sues a municipality like Westchester County under § 1983, it is not enough for the


                                                  3
          Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 4 of 17




plaintiff to allege that one of the municipality’s employees or agents engaged in some

wrongdoing. The plaintiff must show that the municipality itself caused the violation of the

plaintiff’s rights. See Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or

other local government may be liable under this section [1983] if the governmental body itself

‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such

deprivation.” (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692

(1978)); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983

claim against a municipality, the plaintiff must allege facts showing (1) the existence of a

municipal policy, custom, or practice, and (2) that the policy, custom, or practice caused the

violation of the plaintiff’s constitutional rights. See Jones v. Town of East Haven, 691 F.3d 72, 80

(2d Cir. 2012); Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997).

        Plaintiff does not plead facts suggesting that a policy, custom, or practice of Westchester

County caused his injury, and he therefore fails to state a municipal liability claim under § 1983.

The Court grants Plaintiff leave to amend his complaint should he wish to replead a municipal

liability claim.

               Naming Proper Defendants

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendants’ direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable under § 1983

solely because that defendant employs or supervises a person who violated the plaintiff’s rights.

See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may not be held liable for

the unconstitutional conduct of their subordinates under a theory of respondeat superior.”). An

individual defendant can be personally involved in a § 1983 violation if:


                                                  4
            Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 5 of 17




        (1) the defendant participated directly in the alleged constitutional violation,
        (2) the defendant, after being informed of the violation through a report or appeal,
        failed to remedy the wrong, (3) the defendant created a policy or custom under
        which unconstitutional practices occurred, or allowed the continuance of such a
        policy or custom, (4) the defendant was grossly negligent in supervising
        subordinates who committed the wrongful acts, or (5) the defendant exhibited
        deliberate indifference to the rights of [the plaintiff] by failing to act on
        information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 2

        The Court grants Plaintiff leave to file an amended complaint in which he names

defendants who were personally involved in violating his constitutional rights.

B.      Deliberate Indifference

        The Court construes Plaintiff’s complaint to assert that correction officers or medical staff

were deliberately indifferent to conditions of Plaintiff’s confinement that posed a serious threat

to Plaintiff’s health or safety. If Plaintiff was a pretrial detainee during the events that are the

basis for his claims, then his claims arise under the Due Process Clause of the Fourteenth

Amendment. If he was a convicted prisoner, his claims arise under the Cruel and Unusual

Punishments Clause of the Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 536 n.16 (1979).

Whether Plaintiff was a pretrial detainee or convicted prisoner, he must satisfy two elements to

state such a claim: (1) an “objective” element, which requires a showing that the challenged

conditions are sufficiently serious, and (2) a “mental” element, which requires a showing that the

officer acted with at least deliberate indifference to the challenged conditions. Id.

        The objective element of a deliberate indifference claim is the same for pretrial detainees

and convicted prisoners – “the inmate must show that the conditions, either alone or in


        2
          “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                   5
          Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 6 of 17




combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Darnell v. Pineiro, 849

F.3d 17, 30 (2d Cir. 2017) (citing Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and quoting

LaReau v. MacDougall, 473 F.2d 974, 978 (2d Cir. 1972)); see also Farmer v. Brennan, 511 U.S.

825, 828 (1994) (“A prison official’s ‘deliberate indifference’ to a substantial risk of serious harm

to an inmate violates the Eighth Amendment.”). “[P]rison officials violate the Constitution when

they deprive an inmate of his basic human needs such as food, clothing, medical care, and safe

and sanitary living conditions.” Walker, 717 F.3d at 125 (internal quotation marks omitted).

       The second element – the “subjective” or “mental” element – varies depending on

whether Plaintiff is a pretrial detainee or convicted prisoner. A convicted prisoner must allege

that a correction official “kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety; the official must both [have been] aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also [have] draw[n] the

inference.” Darnell, 849 F.3d at 32. A pretrial detainee must allege “that the defendant-official

acted intentionally to impose the alleged condition, or recklessly failed to act with reasonable

care to mitigate the risk that the condition posed to the pretrial detainee even though the

defendant-official knew, or should have known, that the condition posed an excessive risk to

health or safety.” Id. at 35. The mere negligence of a correctional official is not a basis for a

claim of a federal constitutional violation under § 1983. See Daniels v. Williams, 474 U.S. 327,

335-36 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986).

       Because it appears that Plaintiff was a pretrial detainee on the date of incident, the more

generous standard applies.




                                                  6
          Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 7 of 17




               Cracked Ground

        A commonplace slip and fall may be actionable as a tort claim for negligence under state

law, but without allegations showing a correctional official’s “deliberate indifference to the

consequences of his conduct for those under his control and dependent upon him,” Morales v.

N.Y.S. Dep’t of Corr., 842 F.2d 27, 30 (2d Cir. 1988), such an event does not rise to the level of a

constitutional violation. See, e.g., Seymore v. Dep’t of Corr. Servs., No. 11-CV-2254 (JGK), 2014

WL 641428, at *4 (S.D.N.Y. Feb. 18, 2014) (“The allegations are insufficient to allege plausibly

[a conditions-of-confinement claim] because the plaintiff has, at most, alleged that various

defendants were negligent in failing to correct conditions, not that any defendant obdurately and

wantonly refused to remedy a specific risk to the plaintiff.”).

        Plaintiff’s allegation that he tripped and fell over a crack in the cement may state a

negligence claim, but does not demonstrate that prison officials acted intentionally to impose the

alleged condition, or recklessly failed to act with reasonable care to mitigate the risk that the

condition posed to the pretrial detainee even though the defendant-official knew, or should have

known, that the condition posed an excessive risk to health or safety. Plaintiff’s claim is no

different from a run-of-the-mill slip-and-fall claim, which arises under state law. See, e.g.,

Seymore, 2014 WL 641428, at *4 (characterizing plaintiff’ s allegations concerning a slip-and-

fall caused by unsafe conditions as “ordinary torts that do not rise to the level of constitutional

deprivations”); Martin v. City of New York, No. 11-CV-600 (PKC), 2012 WL 1392648, at *9

(S.D.N.Y. Apr. 20, 2012) (“[B]odily injuries sustained from a slip-and-fall on a wet floor simply

do not rise to the level of a constitutional violation.”).

               Inadequate or Delayed Medical Care

        To state a § 1983 claim for inadequate medical care under the Eighth Amendment or the

Due Process Clause of the Fourteenth Amendment, a plaintiff must allege facts showing that


                                                    7
               Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 8 of 17




correction officials were deliberately indifferent to the plaintiff’s serious medical condition. See

Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Caiozzo v. Koreman, 581 F.3d 63, 69-72 (2d Cir.

2009). 3

           A pretrial detainee must allege that: (1) he had a “serious medical need,” Harrison v.

Barkley, 219 F.3d 132, 136 (2d Cir. 2000), and (2) the defendant either “acted intentionally to

impose the alleged condition, or recklessly failed to act with reasonable care to mitigate the risk

that the condition posed to the pretrial detainee even though the defendant-official knew, or

should have known, that the condition posed an excessive risk to health or safety,” Darnell, 849

F.3d at 35 (relying on Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015)).

           A medical need qualifies as a sufficiently serious condition where the failure to treat it

“could [have] result[ed] in further significant injury or the unnecessary and wanton infliction of

pain.” Harrison, 219 F.3d at 136 (quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir.

1998)); see also Darnell, 849 F.3d at 30 (“[T]o establish an objective deprivation, ‘the inmate

must show that the conditions, either alone or in combination, pose an unreasonable risk of

serious damage to his health,’ which includes the risk of serious damage to ‘physical and mental

soundness.’”) (citations omitted). Here, the Court assumes for purposes of this order that

Plaintiff’s allegations suffice to plead that he had serious medical needs.




           3
         A claim that an officer was deliberately indifferent to the plaintiff’s medical needs
requires the same two-pronged showing as a claim that an officer was deliberately indifferent to
the plaintiff’s physical conditions of confinement. See Darnell, 849 F.3d at 33 n.9 (noting that
analysis of claim of deliberate indifference to medical needs is same as analysis applied to any
claim of “deliberate indifference to ‘serious threat to … health or safety’ — such as from
unconstitutional conditions of confinement, or the failure-to-protect — because deliberate
indifference means the same thing for each type of claim under the Fourteenth Amendment.”
(citing Caiozzo, 581 F.3d at 72).


                                                     8
            Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 9 of 17




        Plaintiff’s allegations do not satisfy the “mental” element. Plaintiff has not named as a

defendant any individual who knew (or should have known) of Plaintiff’s serious medical need

and disregarded it. 4

C.      Leave to Amend

        Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)).

        The Court grants Plaintiff sixty days’ leave to amend his complaint to detail his claims.

First, Plaintiff must name as the defendants in the caption 5 and in the statement of claim those

individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff does

not know the name of a defendant, he may refer to that individual as “John Doe” or “Jane Doe”




        4
          Claims for medical malpractice or negligence arise under state law and can be brought
in state court. State law claims can proceed in federal court pursuant to the Court’s supplemental
jurisdiction if Plaintiff has a federal claim that arises out of the same facts. But if the Court
dismisses Plaintiff’s federal claim, it generally must decline to exercise supplemental jurisdiction
over state law claims. See 28 U.S.C. § 1367 (c)(3).
        5
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.


                                                    9
           Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 10 of 17




in both the caption and the body of the amended complaint. 6 The naming of John Doe

defendants, however, does not toll the three-year statute of limitations period governing this

action and Plaintiff shall be responsible for ascertaining the true identity of any “John Doe”

defendants and amending his complaint to include the identity of any “John Doe” defendants

before the statute of limitations period expires. Should Plaintiff seek to add a new claim or party

after the statute of limitations period has expired, he must meet the requirements of Rule 15(c) of

the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to


       6
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                 10
          Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 11 of 17




relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-6392 (LLS). An Amended Civil Rights

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

SO ORDERED.

Dated:     August 27, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  11
           Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 12 of 17




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 13 of 17




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 14 of 17




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 15 of 17




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 16 of 17




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-06392-LLS Document 5 Filed 08/27/20 Page 17 of 17




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
